                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

GEORGE POWELL,
      Petitioner,                                             No. 6: 19-CV-186-REW

v.

WARDEN BARNHART,                                                    JUDGMENT
      Respondent.


                                      *** *** *** ***

       Consistent with the Opinion and Order entered today, pursuant to Federal Rules of Civil

Procedure 58, the Court:

       1. DENIES Petitioner George Powell’s petition for a writ of habeas corpus filed pursuant

           to 28 U.S.C. § 2241 (DE 1), with respect to all issues raised in this proceeding;

       2. ENTERS JUDGMENT in favor of Respondent; and

       3. STRIKES this matter from the Court’s active docket.

       This is a FINAL and APPEALABLE Judgment and there is no just cause for delay.

       This the 6th day of April, 2020.




                                                1
